DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-40, 42 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakala et al. (US Pub. No. 2020/0087113 A1) in view of Fargo et al. (US Pub. No. 2018/0009633 A1). Hakala discloses an elevator installation (fig. 1A-B) comprising: 
Re claim 32, a shaft wall (17); an elevator car (10) configured to move with respect to said shaft wall along a plurality of guiderails (fig. 1B); a rotary platform (28) fastened to, and configured to be rotatable with respect to, said shaft wall (fig. 2); a fixed first guide rail (vertical 14B) fastened to said shaft wall adjacent said rotary platform and extending in a first direction (vertical as shown in fig. 1B), and having at least one first form-fit engagement means (fig. 6B: 62) disposed at an end thereof facing said platform (fig. 1B and 6B); at least one fixed second guide rail (horizontal 14B) fastened to said shaft wall, having an end disposed adjacent said rotary platform (fig. 1B and 6B), and extending in a second direction (left and right direction as shown in fig. 1B); a third guide rail (14A) fastened to said rotary platform and having at least one third form-fit engagement means (fig. 6B: 63) disposed at 
Re claim 33, wherein the third direction is horizontal (direction into and out of the page as shown in fig. 1B).
Re claim 34, wherein said fixed first guide rail comprises a fixed first guide rail disposed above said platform and a first fixed guiderail disposed below said platform (fig. 3A shows an arrangement where there is a portion 14B arranged above 14A and another portion 14B arranged below 14A), each having one of said at least one first form-fit engagement means disposed at their respective ends facing said platform (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail), and wherein said rotatable third guide rail has at least one third form-fit engagement means disposed at each opposing end thereof (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail), each of which third form-fit engagement means being configured to support said platform on each of said first form fit engagement means when said platform is 
Re claim 35, wherein said fixed second guide rail comprises a second form-fit engagement means (fig. 6B: 62) disposed at an end thereof facing said rotary platform (fig. 1B and 6B), and wherein said second form-fit engagement means and said third form-fit engagement means are respectively configured such that when said rotary platform is in the second position and there is a deflection of said platform around an axis extending in the first direction (deflection where 14A is positioned horizontally and would rotate into and out of the page), said third form-fit engagement means is supported on said second form-fit engagement means (fig. 6A shows the projection of 63 received in the recess of 62 would support each other when there is such deflection).
Re claim 37, wherein said at least one fixed second guide rail comprises a first fixed horizontal guiderail disposed to a left side of said rotary platform and a second fixed horizontal guiderail disposed to a right side of said rotary platform (fig. 3A shows an arrangement where there is a portion 14B arranged to the left of 14A and another portion 14B arranged to the right of 14A), each of said respective first and second horizontal guide rails having a second form-fit engagement means disposed at an end thereof facing said rotary platform (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail), and 3wherein said rotatable third guide rail has at least one third form-fit engagement means disposed at each opposing end thereof (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail), such that when said rotary platform is in the second position and there is a deflection of said platform around an axis extending in the first direction, said third form-fit engagement means disposed at opposing 
Re claim 38, wherein said at least one third form-fit engagement means is configured such that, when said rotary platform is rotated to said first position, said third form-fit engagement means can be supported on said at least one first form-fit engagement means, and when said rotary platform is rotated to said second position, said third form-fit engagement means can be supported on said at least one second form-fit engagement means (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail, fig. 6A shows the projection of 63 received in the recess of 62 would support each other when there is such deflection).
Re claim 39, wherein said fixed second guide rail comprises a second form-fit engagement means (fig. 6B: 62) disposed at an end thereof facing said rotary platform (fig. 1B and 6B), and wherein at least one of said first or second form-fit engagement means and at least one of said third form-fit engagement means are configured such that a misalignment of an end of said third guide rail with respect to a corresponding end of at least one of said first or second guide rails can be supported in at least one of two opposing axial directions of an axis that is parallel to the third direction (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail, fig. 6A shows the projection of 63 received in the recess of 62 would support each other when there is such deflection).
Re claim 40, wherein said fixed second guide rail comprises a second form-fit engagement means (fig. 6B: 62) disposed at an end thereof facing said rotary platform (fig. 1B and 6B), 
Re claim 42, wherein one of said first or third form-fit engagement means comprises one of a projection, a groove, or a recess (62 is a recess while 63 is a projection), and is configured to overlap the other of said first or third form-fit engagement means when said first and third guide rails are respectively aligned with each other (figs. 6A-B).
Re claim 46, a shaft wall (17); an elevator car (10) configured to move with respect to said shaft wall along a plurality of guiderails (fig. 1B); a rotary platform (28) fastened to, and configured to be rotatable with respect to, said shaft wall (fig. 2); a fixed first guide rail (vertical 14B) fastened to said shaft wall adjacent said rotary platform and extending in a first direction (vertical as shown in fig. 1B), and having at least one first form-fit engagement means (fig. 6B: 62) disposed at an end thereof facing said platform (fig. 1B and 6B); at least one fixed second guide rail (horizontal 14B) fastened to said shaft wall, having an end disposed adjacent said moveable platform (fig. 1B and 6B), and extending in a second direction (left and right direction as shown in fig. 1B); a third guide rail (14A) fastened to said rotary platform and having at least one third form-fit engagement means (fig. 6B: 63) disposed at an end thereof (fig. 1B and 6B), said third guide rail being rotatable with said rotary platform between a first position in alignment with said first guide rail (see, for 
Hakala does not disclose:
Re claim 32, wherein a gap is defined between said first form-fit engagement means and said third form-fit engagement means in a third direction perpendicular to both of the first 
Re claims 36, 46, wherein a gap is defined between said second form-fit engagement means and said third form-fit engagement means in the third direction, such that when said rotary platform is not deflected, a width of the gap corresponds to a predetermined maximum misalignment distance in the third direction between said third guide rail and said second guide rail.
However, Fargo teaches an elevator rail assembly (fig. 5A):
Re claim 32, wherein a gap is defined between said first form-fit engagement means and said third form-fit engagement means in a third direction perpendicular to both of the first and second directions (par [0038] ln 1-12 describes having a small gap arranged between the rail portions; this gap is taught to be arranged between the first, second and third guide rails of Hakala), such that when said rotary platform is not deflected, a width of the gap is equal to a predetermined maximum 2misalignment distance in the third direction between said third guide rail and said first guide rail (a small predetermined gap is maintained when the rail portions are not deflected/misaligned).
Re claims 36, 46, wherein a gap is defined between said second form-fit engagement means and said third form-fit engagement means in the third direction (par [0038] ln 1-12 describes having a small gap arranged between the rail portions; this gap is taught to be arranged between the first, second and third guide rails of Hakala), such that when said rotary platform is not deflected, a width of the gap corresponds to a predetermined maximum misalignment distance in the third direction between said third guide rail and said 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to have the gap, as taught by Fargo, to prevent undesired load transfer between rails in normal operation. Further, the gap eliminates friction and impact noises between the rails when the third guide rail transition between positions.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
On pages 9-11 of the Remarks, Applicant argues Fargo does not disclose the gap that is defined between the ends of adjacent rails in direction that is perpendicular to the wall or respective first and second rails. Rather, the gap in Fargo is in a direction that is parallel to the rails and the shaft wall, not perpendicular. 
Examiner respectfully disagrees. Fargo figs. 5-6 show a gap defined between adjacent rails. The direction of the gap shown in figs. 5-6 is not taught to the Hakala reference. Rather, what is being taught to Hakala is the presence of a substantial gap adjacent to two rails joint. The Office Action pointed to Fargo par [0038] line 1-12 as the teaching of a gap to Hakala. This teaching from Fargo would naturally provide the claimed gap direction in Hakala’s guide rails. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Minh Truong/Primary Examiner, Art Unit 3654